DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 29-31 and 40-45 are objected to because of the following informalities:
Claim 29, line 4; “the amount of contrast agent” should be changed to “an amount of contrast agent”.
Claim 29, line 4; “the blood pool” should be changed to “a blood pool”.
Claim 29, line 8; “the diseased region” should be changed to “a diseased region”.
In claim 30, line 10; “the time-intensity relationship” should be changed to “a time-intensity relationship”.
In claim 30, line 12; “the non-diseased region” should be changed to “a non-diseased region”.
In claim 31 “region of interest” should be changed to “the region of interest”.
In claim 45, lines 1-2; “the levels of the interested molecular marker” should be changed to “levels of an interested molecular marker”.
In claim 45, line 2; “the target tissue” should be changed to “a target tissue”.
Appropriate correction is required.
Claims 40-44 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and claims 40-44 depend on both claim 29 and claim 30. See MPEP § 608.01(n).  Accordingly, these claims have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 29, claim 29 recites the limitation “said dynamic scaling, time-varying manner” in line 6. This limitation lacks antecedent basis. No dynamic scaling, time-varying manner has previously been set forth. The claim previously sets forth selecting a reference region in a dynamic time-scaling manner. For examination purposes, this limitation will be interpreted as reciting “a dynamic scaling, time-varying manner” since that makes the most sense in the context of the specification since the reference image is used for the scaling but is not scaled itself.
Regarding claim 31, claim 31 recites the limitation “the separate time-synchronized image sequences” in line 1. This limitation lacks antecedent basis. No separate time-synchronized image sequences have previously been set forth. From the context it seems like this an attempting to reference step c of claim 30 but that already requires that the signals are from the reference region and the region of interest. For examination purposes, a reference which satisfies limitation c of claim 30 will be interpreted as disclosing this limitation in claim 31. 
Regarding claim 34, claim 34 recites the limitation “the rate images”. This limitation lacks antecedent basis. No rate images have previously been set forth. For examination purposes, a reference disclosing a dynamically scaled image will be interpreted as disclosing this limitation in the claim.
Regarding claim 36, the term “negligible […] accumulation of microbubbles” is a relative term which renders the claim indefinite. The term “negligible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is unclear what number of microbubbles is permissible while still remaining negligible. For examination purposes, a reference which tries to perform imaging without a microbubble contrast agent will be interpreted as meeting this limitation in the claim.
Regarding claim 45, claim 45 recites the limitation “the targeted region” in line 8. There is insufficient antecedent basis for this limitation in this claim. No targeted region has previously been set forth. Additionally, it is unclear if this is referring to the region of interest or the reference region of interest or another region entirely. For examination purposes, this limitation will be interpreted as referring to the region of interest.
Regarding claim 47, claim 47 recites the limitation “the rate images”. This limitation lacks antecedent basis. No rate images have previously been set forth. It is unclear if the dynamically scaled images are rate images, are required to additionally be rates images, or if the applicant requires something else. For examination purposes, a reference disclosing a dynamically scaled image will be interpreted as disclosing this limitation in the claim.

Claim Rejections - 35 USC § 101
Claims 29-48 are not rejected under 35 USC 101 at least because they tie the potentially abstract idea of choosing an ROI, choosing a reference region, and scaling the magnitudes of the signals in the ROI using the reference region at least because they tie the abstract idea to a practical application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 29, 36, 39, 45, and 47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berlin et al. (US20190154822, hereafter Berlin).
Regarding claim 29, Berlin discloses a method for quantifying magnitude of a contrast signal within a region of interest (ROI) (Berlin, Para 2; “This invention relates to medical imaging and more particularly to processing and analysis of contrast-enhanced ultrasound images”) (Berlin, Para 7; “the system and method operates to effectively quantitate molecularly bound contrast agent”),
the method comprises administering to a target tissue of a subject a targeted contrast agent (Berlin, Para 123; “Most existing approaches to non-destructive monitoring of ultrasound microbubble contrast agent accumulation operate based on data acquired several minutes after contrast agent introduction, when the concentration of the flowing contrast agent in the bloodstream has largely subsided”) (Berlin, Para 92; “contrast agent administration”) to image presence of one or more targeted molecular markers of disease (Berlin, Para 93; “With reference now to FIG. 14, a schematic representation of an image 1400 is shown, based upon contrast-mode ultrasound imaging of the above-described tissue from the same perspective as that in FIGS. 12 and 13 (e.g.) fifty to sixty seconds after arrival of targeted contrast agent. As targeted contrast agent accumulates, and as circulating contrast agent perfuses tissue, in many places the contrast agent increases the intensity of the ultrasound signal”);
selecting a reference region representative of the amount of contrast agent circulating within the blood pool in a dynamic, time-varying manner (Berlin, Para 44; “This process module constructs a model 232 of the background signal, i.e. signal that is present in the contrast-mode images but that is not due to presence of the contrast agent. In an embodiment, this is performed by analyzing images acquired prior to arrival of contrast agent, for which all signal is characterized as background, since the contrast agent has not yet been introduced. In another embodiment, the background signal is estimated from images acquired after contrast agent arrival, based on certain differentiating statistical properties of the background signals”; Berlin discloses using both pre-contrast images and areas in the same image of the ROI as a reference region);
imaging said target tissue including the selected reference region (Berlin, Para 44; “This process module constructs a model 232 of the background signal, i.e. signal that is present in the contrast-mode images but that is not due to presence of the contrast agent. In an embodiment, this is performed by analyzing images acquired prior to arrival of contrast agent, for which all signal is characterized as background, since the contrast agent has not yet been introduced. In another embodiment, the background signal is estimated from images acquired after contrast agent arrival, based on certain differentiating statistical properties of the background signals”; Berlin discloses using both pre-contrast images and areas in the same image of the ROI as a reference region);
determining the magnitude quantitatively of an area of disease by said dynamic scaling, time-varying manner procedure (Berlin, Para 48; “Once the frames have been composited into a sequence of windows, contrast agent concentration within each window is estimated as part of step 240. This can be achieved using the Minimum Intensity Projection (MIP) or Percent-Intensity-Projection approaches (PIP) (as taught the above-referenced IEEE publication)”) (Berlin, Para 9, 46-49, and Para 138-140 discussing this process);
wherein said targeted contrast agent is configured to be bound to said one or more molecular markers of disease expressed within the diseased region (Berlin, Para 51; “significantly improved results are obtained relative to current approaches, which attempt to fit accumulation models to the raw frame data directly. See Quantification of the binding kinetics of targeted ultrasound contrast agent for molecular imaging of cancer angiogenesis, by Simona Turco, Peter J. A. Frinking, Hessel Wijkstra, and Massimo Mischi, IEEE International Ultrasonics Symposium Proceedings, 2015, and Quantitative ultrasound molecular imaging by modeling the binding kinetics of targeted contrast agent, by Simona Turco, Isabelle Tardy, Peter Frinking, Hessel Wijkstra, and Massimo Mischi, Phys. Med. Biol. 62 (2017) 2449, which are incorporated herein by reference by way of useful background information”) (Berlin, Para 33-34; “FIG. 20 is a representative, exemplary graph showing estimates of intensity in each measurement window due to bound (stationary) contrast agent for normal and diseased tissue, for example cancerous tissue”).

Regarding claim 36, Berlin discloses all of the limitations of claim 29 as discussed above.
Berlin further discloses wherein the reference region is defined as a region in which negligible to no accumulation of microbubbles occurs (Berlin, Para 9; “The contrast agent […] include microbubbles”) (Berlin, Para 69-74; “To detect background signal, ideally the system and method should include imaging samples acquired prior to the arrival of contrast agent at the site being imaged”).
Berlin is interpreted as disclosing this limitation as best understood by the Examiner in view of the clarity deficiencies outlined above.

Regarding claim 39, Berlin discloses all of the limitations of claim 29 as discussed above.
Berlin further discloses wherein said targeted contrast agent is microbubbles (Berlin, Para 9; “The contrast agent […] include microbubbles”).

Regarding claim 45, Berlin discloses dynamic scaling, time-varying manner procedure used to determine the levels of the interested molecular marker in the target tissue comprises (Berlin, Para 2; “This invention relates to medical imaging and more particularly to processing and analysis of contrast-enhanced ultrasound images”) (Berlin, Para 7; “the system and method operates to effectively quantitate molecularly bound contrast agent”),
capturing a series of images of a target tissue over time (Berlin, Para 93; “With reference now to FIG. 14, a schematic representation of an image 1400 is shown, based upon contrast-mode ultrasound imaging of the above-described tissue from the same perspective as that in FIGS. 12 and 13 (e.g.) fifty to sixty seconds after arrival of targeted contrast agent. As targeted contrast agent accumulates, and as circulating contrast agent perfuses tissue, in many places the contrast agent increases the intensity of the ultrasound signal”);
choosing a region of interest within the images that has targeted contrast agent signals (Berlin, Para 93; “With reference now to FIG. 14, a schematic representation of an image 1400 is shown, based upon contrast-mode ultrasound imaging of the above-described tissue from the same perspective as that in FIGS. 12 and 13 (e.g.) fifty to sixty seconds after arrival of targeted contrast agent. As targeted contrast agent accumulates, and as circulating contrast agent perfuses tissue, in many places the contrast agent increases the intensity of the ultrasound signal”);
choosing a reference region of interest within the images that doesn't have targeted contrast agent signals but has circulating contrast agent signals (Berlin, Para 7; “(1) disambiguating signal intensity due to molecularly bound contrast agent from signal that is due to freely-flowing contrast agent; (2) disambiguating signal due to molecularly bound contrast agent from signal due to non-specifically immobilized contrast agent, i.e. contrast agent that is stationary, but that has accreted in the tissue region, or occupies a fixed location, and is not otherwise part of a molecular binding-induced accumulation of contrast agent over time”) (Berlin, Para 44; “This process module constructs a model 232 of the background signal, i.e. signal that is present in the contrast-mode images but that is not due to presence of the contrast agent. […] In another embodiment, the background signal is estimated from images acquired after contrast agent arrival, based on certain differentiating statistical properties of the background signals”; Berlin discloses using both pre-contrast images and areas in the same image of the ROI as a reference region);
using the signal intensities of the reference region to scale the signal magnitudes from the targeted region at each time points (Berlin, Para 48; “Once the frames have been composited into a sequence of windows, contrast agent concentration within each window is estimated as part of step 240. This can be achieved using the Minimum Intensity Projection (MIP) or Percent-Intensity-Projection approaches (PIP) (as taught the above-referenced IEEE publication)”) (Berlin, Para 9, 46-49, and Para 138-140 discussing this process);
creating reference-scaled images or magnitudes of the target tissue in the different time points (Berlin, Para 9; “(c) on a per-pixel/voxel basis using a reference window to match the minimum intensity to the mean-adjusted intensity via the mathematical relationship, (pixel_mean−pixel_min) / (pixel_standard_deviation) within the reference window, and (d) based upon the overall image properties of all pixels/voxels that have substantial intensity. The method can include further comprising performing an optimization process across boundaries of the time-based measurement windows, so that, after an initial estimate of the intensity due to bound contrast agent is generated within each measurement window, the initial estimate is refined by analyzing concentrations across multiple measurement windows”), and
using the reference-scaled images or magnitudes to determine the levels of the interested molecular marker in the target tissue (Berlin, Para 9; “(c) on a per-pixel/voxel basis using a reference window to match the minimum intensity to the mean-adjusted intensity via the mathematical relationship, (pixel_mean−pixel_min) / (pixel_standard_deviation) within the reference window, and (d) based upon the overall image properties of all pixels/voxels that have substantial intensity. The method can include further comprising performing an optimization process across boundaries of the time-based measurement windows, so that, after an initial estimate of the intensity due to bound contrast agent is generated within each measurement window, the initial estimate is refined by analyzing concentrations across multiple measurement windows”).

Regarding claim 47, Berlin discloses all of the limitations of claim 45 as discussed above.
Berlin further discloses color coding of the dynamically scaled images (Berlin, Para 181; “presentation of results to end users can include providing, on a GUI and/or via a printout or stored data a graphical image with enhancements and color coding that accentuates the tumor region”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 32, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Berlin and Gu et al. (US20170196539, hereafter Gu).
Regarding claim 30, Berlin discloses all of the limitations of claim 29 as discussed above.
Berlin further discloses wherein said dynamic scaling, time-varying manner procedure comprises performing scaling operation of on two or more images in the time series to determine the time-intensity relationship of the reference-scaled signal magnitude quantitatively; wherein the reference-scaled signal increases in the diseased region and decreases in the non-diseased region (Berlin, Para 9; “on a per-pixel/voxel basis using a reference window to match the minimum intensity to the mean-adjusted intensity via the mathematical relationship, (pixel_mean−pixel_min)/(pixel_standard_deviation) within the reference window, and (d) based upon the overall image properties of all pixels/voxels that have substantial intensity”) (Berlin, Para 136-142; discussing this process).
Berlin does not clearly and explicitly disclose providing a time series of images depicting a single field of view, selecting one or more regions of interest and one or more corresponding reference regions, and forming a reference-scaled image, and/or a reference-scaled signal magnitude in which the region of interest and reference region are obtained at the same instant in the time series.
In an analogous contrast ultrasound field of endeavor Gu discloses:
providing a time series of images depicting a single field of view (Gu, Para 7; “The ultrasound system comprises: an ultrasound probe configured to acquire a sequence of ultrasound data of an imaging region of a subject when a contrast agent is perfused in the imaging region”),
selecting one or more regions of interest and one or more corresponding reference regions (Gu, Para 7-8; “a time-intensity curve calculator configured to calculate a time-intensity curve of the contrast agent for each region unit of a plurality of region units of the imaging region, based on the acquired sequence of ultrasound data, each region unit comprising one or more points of the imaging region; a reference selector configured to select, among the plurality of region units, a first, second and third set of region units respectively corresponding to normal tissue, vessel and background noise […] the reference perfusion parameter is calculated based on the automatically selected first, second and third sets of region units which correspond respectively to normal tissue, vessel and background noise, and therefore”), and
forming a reference-scaled image, and/or a reference-scaled signal magnitude in which the region of interest and reference region are obtained at the same instant in the time series (Gu, Para 7-8; “a time-intensity curve calculator configured to calculate a time-intensity curve of the contrast agent for each region unit of a plurality of region units of the imaging region, based on the acquired sequence of ultrasound data, each region unit comprising one or more points of the imaging region; a reference selector configured to select, among the plurality of region units, a first, second and third set of region units respectively corresponding to normal tissue, vessel and background noise […] the reference perfusion parameter is calculated based on the automatically selected first, second and third sets of region units which correspond respectively to normal tissue, vessel and background noise, and therefore”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berlin to include providing a time series of images depicting a single field of view, selecting one or more regions of interest and one or more corresponding reference regions, and forming a reference-scaled image, and/or a reference-scaled signal magnitude in which the region of interest and reference region are obtained at the same instant in the time series in order to allow for better identification of tissue as taught by Gu (Gu, Para 6-9).

Regarding claim 32, Berlin as modified by Gu above discloses all of the limitations of claim 30 as discussed above.
Berlin as modified by Gu above further discloses scaling the value of each pixel within a dynamically scaled image by a constant (Berlin, Para 9; “The method can include combining image data from at least some of the time based measurement windows based on respective time-based image frames and that deriving estimates of bound contrast agent intensity for each pixel/voxel of each measurement window using at least one of (a) a minimum intensity projection approach and (b) a statistical approach. At least one of the minimum intensity approach and the statistical approach can include a mean value that is offset by a standard deviation multiplier, alpha, that can be varied based upon characteristics of the time-based image frames. The method can include selecting the alpha according to at least one of (a) a best match to the minimum intensity projection at each pixel at a time of modest contrast agent flow, (b) overestimation to reduce the chances of a false positive result, (c) on a per-pixel/voxel basis using a reference window to match the minimum intensity to the mean-adjusted intensity via the mathematical relationship, (pixel_mean−pixel_min)/(pixel_standard_deviation) within the reference window, and (d) based upon the overall image properties of all pixels/voxels that have substantial intensity.”) (Berlin, Para 74; “the procedure 700 creates a masking image based upon the standard deviation of each pixel in a window. In this embodiment, illustrated using Matlab syntax below, the procedure scales the standard deviation so its minimum value is 0 and its maximum value is 1. Then, in step 720, the procedure 700 performs contrast enhancement of the masking image using the imadjust function, and performs thresholding so as to set to 0 all pixels whose standard deviation is relatively high (e.g. greater than approximately 0.98 in the contrast-adjusted image of standard deviations)”).

Regarding claim 34, Berlin as modified by Gu above discloses all of the limitations of claim 30 as discussed above.
Berlin as modified by Gu above further discloses color coding of the dynamically scaled images (Berlin, Para 181; “presentation of results to end users can include providing, on a GUI and/or via a printout or stored data a graphical image with enhancements and color coding that accentuates the tumor region”).

Regarding claim 35, Berlin as modified by Gu above discloses all of the limitations of claim 30 as discussed above.
Berlin does not clearly and explicitly disclose (a) smoothing by low-pass filtering of the dynamically scaled images, or (b) nonlinear compression of the dynamically scaled images.
However, Gu further discloses smoothing by low-pass filtering of images (Gu, Para 51; “As is well known to the person skilled in the art, various kinds of motion compensations may be performed prior to the calculation of the time-intensity curves, and/or the time-intensity curves may be smoothed, for example, by means of a low-pass filter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berlin as modified by Gu above to include smoothing by low-pass filtering of images in order to compensate for motion as taught by Gu (Gu, Para 51).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Berlin and Gu as applied to claim 30 above, and in further view of Renaud et al. (WO2013104726, hereafter Renaud).
Regarding claim 31, Berlin as modified by Gu above discloses all of the limitations of claim 30 as discussed above.
Berlin does not clearly and explicitly disclose wherein the separate time-synchronized image sequences are obtained for the reference region and region of interest.
However, Gu further discloses wherein the reference region and ROI are time-synchronized.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berlin as modified by Gu above wherein the images obtained for the reference region and region of interest are time-synchronized in order to allow for better identification of tissue as taught by Gu (Gu, Para 6-9).
Berlin as modified by Gu above does not clearly and explicitly disclose wherein separate image sequences are obtained for the reference region and region of interest.
In an analogous contrast imaging field of endeavor Renaud discloses wherein separate image sequences are obtained for a reference region and a region of interest (Renaud, Pg 8, Para 6; “one transducer may be used to transmit the reference excitation signals and receive the first echo responses, and a separate transducer may be used to transmit the imaging excitation signal and the manipulation signal, and receive second echo signals”) (Renaud, Pg 7-8; describing a separate reference signal and imaging signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berlin as modified by Gu wherein separate image sequences are obtained for the reference region and region of interest in order to allow for the reference signal and imaging signal to be optimized for the features in their region as taught by Renaud (Renaud, Pg 4).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Berlin and Gu as applied to claim 30 above, and in further view of Arditi et al. (US20060161062, hereafter Arditi).
Regarding claim 33, Berlin as modified by Gu above discloses all of the limitations of claim 30 as discussed above.
Berlin as modified by Gu above does not clearly and explicitly disclose wherein the procedure is performed in units of linearized acoustic power or amplitude.
In an analogous ultrasound contrast imaging field of endeavor Arditi discloses wherein a procedure is performed in units of linearized acoustic power or amplitude (Arditi, Para 25-26; “This proportionality is typically obtained by suitably linearizing the final data obtained from the ultrasound analysis, which are generally of two types […] The terms “linearization” or “linearized signal” as used herein apply to an ultrasound echo signal processed in a way that makes its amplitude in direct proportion to the local UCA microvesicle concentration that produced it”) (Arditi, Para 37; “Preferably, before performing the best-fit estimates, the echo signals are processed (e.g. linearized) to obtain processed signals which are proportional to the local UCA concentration, in order to perform said best-fit on data which are proportional to the UCA concentration”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berlin as modified by Gu above wherein the procedure is performed in units of linearized acoustic power or amplitude in order to proportionalize the amplitude of the signal with the concentration of the contrast agent which allows for an absolute quantitative evaluation of parameters as taught by Arditi (Arditi, Para 18-19 and 25-27).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Berlin and Gu as applied to claim 30 above, and in further view of Doyle et al. (US20180279995, hereafter Doyle).
Regarding claim 37, Berlin as modified by Gu above discloses all of the limitations of claim 30 as discussed above.
Berlin as modified by Gu above does not clearly and explicitly disclose wherein the reference-scaled contrast signal magnitude is computed (a) within one or more target regions at several timepoints between peak signal and clearance of the reference region, or (b) at peak signal and at a subsequent time point of interest, and the average slope between the two points is computed.
In an analogous ultrasound imaging field of endeavor Doyle discloses wherein a signal magnitude is computed at peak signal and at a subsequent time point of interest, and the average slope between the two points is computed (Doyle, Para 132; “n numerous embodiments, when the second peak is difficult to identify, once the first, temporally earlier peak has been identified, the rolling average of the continuous slope of the curve moving forward can be analyzed for the presence of the second, temporally later peak using “shoulder detection.””).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berlin as modified by Gu above wherein the reference-scaled contrast signal magnitude is computed (a) within one or more target regions at several timepoints between peak signal and clearance of the reference region, or (b) at peak signal and at a subsequent time point of interest, and the average slope between the two points is computed in order to detect additional peak signals to assist in diagnosis as taught by Doyle (Doyle, Para 132-134).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Berlin and Yang et al. (US20190192253, hereafter Yang).
Regarding claim 38, Berlin discloses all of the limitations of claim 29 as discussed above.
Berlin further discloses wherein said targeted contrast agent is microbubbles (Berlin, Para 9; “The contrast agent can include microbubbles”).
Berlin does not clearly and explicitly disclose wherein the microbubbles have a mean diameter by number of between 0.1 to 2.0 um, 0.2 to 2.0 um, 0.3 to 2.0 um, 0.4 to 2.0 um, 0.5 to 2.0 um, 0.6 to 2.0 um, or 0.7 to 2.0 um.
In an analogous ultrasound contrast agent field of endeavor Yang discloses wherein the microbubbles have a mean diameter by number of between 0.1 to 2.0 um, 0.2 to 2.0 um, 0.3 to 2.0 um, 0.4 to 2.0 um, 0.5 to 2.0 um, 0.6 to 2.0 um, or 0.7 to 2.0 um (Yang, Para 61; “In some embodiments, the hollow shells have a diameter between 0.1 μm and 10 μm”) (Yang, Para 63; “synthesis method can be modified to for multiple sized silica shells with a range of diameters, such as in the range 0.1 μm to 6 μm”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berlin wherein the microbubbles have a mean diameter by number of between 0.1 to 2.0 um, 0.2 to 2.0 um, 0.3 to 2.0 um, 0.4 to 2.0 um, 0.5 to 2.0 um, 0.6 to 2.0 um, or 0.7 to 2.0 um in order to provide a strong ultrasound signal in a low cost and a simple method while providing minimal hazard to the patient as taught by Yang (Yang, Para 61).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Berlin and Arditi et al. (US20060161062, hereafter Arditi).
Regarding claim 46, Berlin discloses all of the limitations of claim 45 as discussed above.
Berlin does not clearly and explicitly disclose wherein the procedure is performed in units of linearized acoustic power or amplitude.
In an analogous ultrasound contrast imaging field of endeavor Arditi discloses wherein a procedure is performed in units of linearized acoustic power or amplitude (Arditi, Para 25-26; “This proportionality is typically obtained by suitably linearizing the final data obtained from the ultrasound analysis, which are generally of two types […] The terms “linearization” or “linearized signal” as used herein apply to an ultrasound echo signal processed in a way that makes its amplitude in direct proportion to the local UCA microvesicle concentration that produced it”) (Arditi, Para 37; “Preferably, before performing the best-fit estimates, the echo signals are processed (e.g. linearized) to obtain processed signals which are proportional to the local UCA concentration, in order to perform said best-fit on data which are proportional to the UCA concentration”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berlin wherein the procedure is performed in units of linearized acoustic power or amplitude in order to proportionalize the amplitude of the signal with the concentration of the contrast agent which allows for an absolute quantitative evaluation of parameters as taught by Arditi (Arditi, Para 18-19 and 25-27).

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Berlin and Doyle et al. (US20180279995, hereafter Doyle).
Regarding claim 48, Berlin discloses all of the limitations of claim 45 as discussed above.
Berlin does not clearly and explicitly disclose wherein the reference-scaled contrast signal magnitude is computed (a) within one or more target regions at several timepoints between peak signal and clearance of the reference region, or (b) at peak signal and at a subsequent time point of interest, and the average slope between the two points is computed.
In an analogous ultrasound imaging field of endeavor Doyle discloses wherein a signal magnitude is computed at peak signal and at a subsequent time point of interest, and the average slope between the two points is computed (Doyle, Para 132; “n numerous embodiments, when the second peak is difficult to identify, once the first, temporally earlier peak has been identified, the rolling average of the continuous slope of the curve moving forward can be analyzed for the presence of the second, temporally later peak using “shoulder detection.””).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berlin wherein the reference-scaled contrast signal magnitude is computed (a) within one or more target regions at several timepoints between peak signal and clearance of the reference region, or (b) at peak signal and at a subsequent time point of interest, and the average slope between the two points is computed in order to detect additional peak signals to assist in diagnosis as taught by Doyle (Doyle, Para 132-134).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN DENNY LI/Examiner, Art Unit 3793